Opinion by
Judge Blatt,
In view of the fact that we have reversed the "Workmen’s Compensation Appeal Board and sustained the employer’s appeal in Abbott Dairies v. Workmen’s Compensation Appeal Board, 38 Pa. Commonwealth Ct. 423, 393 A.2d 517 (1978), we must now affirm the Board’s refusal to award attorney’s fees. Under Section 440 of The Pennsylvania Workmen’s Compensation Act,1 an award of attorney’s fees can be made only when the employe is awarded compensation. Because we reversed the Board’s compensation award, an award of attorney’s fees is impossible. Shannon v. Southwark Metal Mfg. Co., 27 Pa. Commonwealth Ct. 461, 366 A.2d 963 (1976).
Judge DiSalle concurs in result only.
Obdeb,
And Now, this 8th day of November, 1978, the order of the Workmen’s Compensation Appeal Board denying counsel fees to this claimant is hereby affirmed.

 Act of June 2, 1915, P.L. 736, as amended, added by Section 3 of the Act of February 8, 1972, P.L. 25, 77 P.S. §996.